Truax, P. J.
If the defendant was negligent in allowing the soda to get wet, it was negligence of which the plaintiffs had no right to complain. It was not their soda. The evidence and admissions show that the plaintiffs knew that the soda was wet, and that soda when wet would burn human flesh, if it touched the flesh. Knowing this, the plaintiffs should have handled the soda more carefully than they did. Their carelessness brought about their injuries.
Judgment reversed and new trial ordered in the Municipal Court in the district in which the action was brought, with costs to appellant to abide event.
Dugro, J., concurs; Scott, J., concurs in result.
Judgment reversed and new trial ordered.